This is an appeal from a portion of an order of the court of chancery advised by Vice-Chancellor Fallon. The order was dated January 17th, 1933, and was made upon the filing of a bill of complaint of certain members of Local Union, No. 45, of the International Association of Bridge, Structural and Ornamental Iron Workers. The said order was an order to show cause why a custodial receiver-trustee should not be appointed of said Local No. 45. The order, however, provided for the appointment of a custodial receiver pending the return of said order to show cause. Notice was served as required by the rules of the court and upon the return day of the order, which was January 23d 1933, an order was made appointing a custodial receiver-trustee so that the order to show cause on said 23d day of January, 1933, expired and was superseded by the order of January 23d. The state of the case discloses no motion to vacate this last order nor does there appear to be any appeal from the order of January 23d. Since the order appealed from is no longer in effect and has expired the question is moot and the appeal, therefore, will be dismissed.
For dismissal — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14. *Page 336